Citation Nr: 0920360	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-40 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a muscle injury to muscle group XIV as a residual 
of a shell fragment wound (SFW) to the left thigh.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1964 to September 1966.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2004 and April 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  Those rating 
decisions denied increased disability ratings for the 
veteran's service-connected disabilities.  A November 2006 
rating decision denied entitlement to TDIU.  

The case was previously before the Board in May 2008.  The 
issue involving entitlement to an increased disability rating 
for the residuals of a SFW to the left thigh was remanded for 
examination.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  

In May 2008 the Board granted service connection for 
bilateral hearing loss.  A June 2008 rating decision gave 
effect to the Board's decision and assigned a noncompensable 
(0%) disability rating for the Veteran's service-connected 
hearing loss.  In December 2008, the Veteran's representative 
filed a notice of disagreement with the initial disability 
rating assigned.  

The issues involving an increased disability rating for 
hearing loss and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The SFW during service consisted of multiple small 
fragments from hand grenade shrapnel resulting, in part, in a 
penetrating wound to the left thigh requiring debridement and 
sutures to close.  There was no nerve or artery involvement 
with the wound.  

2.  The veteran's service-connected muscle injury residuals 
of a SFW to the left thigh are manifested by:  a moderate 
muscle injury resulting in complaints of pain and moderate 
weekly flare ups.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for residuals of a SFW to the lumbar spine area 
involving an injury to Muscle Group XIV have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the veteran was provided with pre-adjudicatory 
VCAA notice in February 2004.  This notice did not 
specifically address all of the criteria set forth in 
Vazquez, and the notice was therefore deficient.  

There is no prejudice, however, as the veteran was provided 
the necessary rating criteria in the statement of the case 
and an explanation of why his claim for an increased rating 
had been denied.  Moreover, the VCAA letter had informed him 
that he could submit evidence showing that his condition had 
increased in severity, such as a statement from his doctor 
which included physical and clinical findings, the results of 
laboratory tests or x-rays, and the dates of examinations and 
tests.  He was also informed that he could submit statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.  He was further informed that if had not recently 
been examined or treated by a doctor and could not submit 
other evidence of increased disability, he could submit his 
own statement completely describing his symptoms, the 
frequency and severity and other involvement, extension and 
additional disablement caused by the disability.  
Accordingly, based on the various notices that were provided 
by VA, a reasonable person would be expected to understand 
what was required to substantiate his claim for an increased 
rating.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions, private medical records, 
VA medical treatment records; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claims below.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2008).  
Pyramiding, is the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2008).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As will be explained below, there is no basis in 
this case to assign staged ratings as the facts do not show 
changes in the level of severity of the condition.  

The veteran served in combat in Vietnam.  The service medical 
records reveal that in April 1966 he was wounded in action 
receiving multiple fragment wounds from an enemy grenade.  
The veteran was wounded in his right hand, left thigh, and 
lumbar spine area.  There was no nerve or artery involvement, 
but there was a laceration of the extensor tendon of the 
right little finger which required surgical repair by 
tenorrhaphy.  The veteran's wounds were debrided and sutures 
were used to close the wounds of the hand, thigh, and low 
back.  Service medical records reveal that the veteran 
required hospitalization to June 1966 for recovery and was 
then placed on temporary restricted duty.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability:  (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).

The service treatment records reveal that, in April 1966, the 
Veteran was wounded in action during combat service in 
Vietnam.  He was wounded by grenade shrapnel receiving SFWs 
to his left thigh among other areas.  With respect to the 
wound to his left thigh, there was no nerve or artery 
involvement.  The wounds required debridement and suturing.  
In August 1966, separation examination of the Veteran was 
conducted.  Clinical evaluation noted a well healed scar from 
a laceration to the left thigh.  However, no other impairment 
related to the SFW to the left thigh was noted.  

In October 1966, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner noted a well healed 
scar in the lateral aspect of the middle third of the left 
thigh measuring 1 1/4 by 3/8 inches.  This was the only 
residual of the SFW to the left thigh noted, and orthopedic 
examination did not reveal any functional limitation 
resulting from the SFW to the left thigh.  

In May 1967, another VA examination of the Veteran was 
conducted with findings very similar to the prior 
Compensation and Pension examination.  Specifically a 1 by 3/4 
inch scar was noted with no limitation of the back or left 
leg found on examination.  

A March 1978 VA examination report revealed that the Veteran 
had complaints of low back pain.  However, no report of pain, 
or limitation of function of the left leg or thigh was made. 
Examination of the lower extremities was essentially normal 
with bilateral hip flexion to 125 degrees and bilateral knee 
flexion to 140 degrees.

In February 2004, a VA examination of the veteran was 
conducted.  Examination of the left thigh reveled a 4 
centimeter long well healed scar which was tender to 
palpation.  The left thigh could move the left knee joint 
independently through usual range of motion, but with some 
limitation due to pain and easy fatigability and weakness.  
In March 2006, another VA examination of the veteran was 
conducted.  This examination also noted the scar on the left 
thigh was tender to palpation.  

Review of the record reveals that most of the Veteran's 
complaints, and treatment, for residuals of the SFWs incurred 
during service are related to the wounds of his low back.  
The evidence of record does not reveal that the veteran has 
sought treatment for any symptoms related to the SFW to his 
left thigh.  In June 2006, a VA examination was conducted 
with respect to the Veteran's service-connected SFW of the 
low back.  This examination did note that the Veteran has 
"normal lumbar spine, lower limbs, posture, and gait."  

In August 2008, the most recent VA examination of the Veteran 
was conducted.  The Veteran reported pain and tightness along 
the scar of his left thigh along with pain along the pelvis 
up to this back but with no limitation of motion to his hip 
and no knee problems.  He reported being able to stand more 
than one hour but less than three hours, and that he was able 
to walk more than three miles.  No deformity, stiffness, 
weakness, instability, locking, or effusion was noted.  Range 
of motion testing of the left hip and left knee revealed 
normal ranges of motion with no additional limitation of 
motion caused by repetitive use.  The examining physician 
indicated that there was no knee joint involvement and no 
neurologic deficit of the left lower extremity, sensory 
examination revealed findings that were grossly intact.  X-
ray examination of the hips revealed no abnormalities with 
the exception of mild degenerative arthritis bilaterally with 
the left hip being slightly worse.  Muscle examination 
revealed normal strength of all muscles of both lower 
extremities.  The examining physician specifically identified 
that the SFW was to the tensor fasciae latae, muscle group 
XIV.  The Board notes that this muscle group involves 
extension of the knee and simultaneous flexion of the hip and 
knee together.  38 C.F.R. § 4.73, Diagnostic Code 5314.  The 
examining physician indicated no neurologic deficit related 
to the residuals of the SFW to the left thigh and the 
functional impact of the thigh wound was mild impact on 
chores and recreation and that it prevented exercise and 
travelling.  Moderate weekly flare-ups were reported by the 
veteran that lasted for hours and were alleviated by rest.  
Muscle strength of group XIV was noted to be "5" and there 
was no tissue loss.  Muscle function was assessed as normal 
in terms of comfort, endurance and strength.  

The Board notes that the February 1967 rating decision which 
granted service connection for the residuals of a SFW to the 
left thigh assigned a 10 percent disability rating under both 
Diagnostic Codes 5313 and 5314 because it was unclear which 
muscle group was affected by the wound.  The disability 
ratings assignable are identical under either Diagnostic 
Code.  See, 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314.  
However, the 2008 VA examination report is clear that muscle 
group XIV is the muscle group affected.  Accordingly, the 
Board will consider whether an increased rating is warranted 
for the Veteran's service-connected residuals of a SFW under 
Diagnostic Code 5314.  

The veteran's shell fragment wound of the left thigh is 
currently rated as 10 percent disabling, or as moderate, 
under Diagnostic Codes 5313 and 5314.  Diagnostic Code 5314 
contemplates an injury to muscle group XIV which involves the 
muscles of the anterior thigh group which govern extension of 
knee; simultaneous flexion of hip and flexion of knee; 
postural support of body; and, synchronizing the hip and the 
knee.  The muscles in this group consist of:  the sartorius; 
rectus femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris.  A 10 percent 
disability rating contemplates a moderate disability.  A 
moderately severe muscle disability warrants a 30 percent 
disability rating, while a severe muscle disability warrants 
a 40 percent disability rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5314. 

In this case, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for a muscle injury to muscle group XIV as a residual of a 
SFW to the left thigh.  The evidence of record in the service 
treatment records reveals that the Veteran had a penetrating 
wound of the left thigh which required debridement and 
closure with sutures.  Subsequently, he has not had any 
treatment for any residuals of the SFW to the left thigh.  
There is no evidence of any retained shrapnel, or any injury 
resulting from the SFW that was more than moderate in nature.  
There is no evidence of prolonged infection, sloughing of 
soft parts and intermuscular scarring.  There is also no loss 
of deep fascia, muscle substance, muscle strength or normal 
firm resistance.   


A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

There is no evidence of any functional impairment to the knee 
or hip.  Nor is there any evidence of reduced muscle 
strength, neurologic impairment, or functional impairment 
resulting from the SFW to the left thigh.  Accordingly a 
disability rating in excess of 10 percent must regrettably be 
denied.  

The Board notes that the Veteran also has a separate 10 
percent disability rating for the scar on his left thigh as a 
residual of the SFW during service.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
disability ratings assigned.  Although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In this case, the Veteran's 
complaints of pain and moderate weekly flare-ups, as well as 
the February 2004 examiner's report of some limitation due to 
pain and easy fatigability are addressed in the currently 
assigned 10 percent rating and do not warrant the assignment 
of a higher rating in light of the findings reported above.   

The Board also finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2008).  It is noted that the Veteran is 
retired and that a VA examiner recently reported that the 
condition had a mild effect on chores, and that it prevented 
sports, exercise and travel with no explanation provided.  
The condition was noted to have no effect on shopping or his 
activities of daily living. The Veteran has not presented any 
evidence that his service-connected shrapnel fragment wound 
results in a unique disability that is not addressed by the 
rating criteria.  Furthermore, as was discussed above, his 
symptoms and signs are addressed by the assigned schedular 
rating.  Moreover, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

A disability rating in excess of 10 percent for a service-
connected shrapnel fragment wound of the left thigh is 
denied.

REMAND

As noted in the introduction section above, in May 2008 the 
Board granted service connection for bilateral hearing loss.  
A June 2008 rating decision gave effect to the Board's 
decision and assigned a noncompensable (0%) disability rating 
for the Veteran's service-connected hearing loss.  In 
December 2008, the Veteran's representative filed a document, 
which when liberally construed, constitutes a notice of 
disagreement with the initial disability rating assigned.  A 
statement of the case has not been issued, with respect to 
the issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss, this must be done.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with claim and no 
statement of the case has been issued, Board should remand, 
not refer, that issue to the RO to issue statement of the 
case). 

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

The Veteran presently has a combined disability rating for 
service-connected disabilities which is 80 percent.  This is 
considerable, and the Board notes that the Veteran's service-
connected disabilities are various residuals of SFWs to the 
right upper extremity along with a psychiatric disorder.  The 
evidence of record reveals that the Veteran is presently 
about 65 years old and that he was fully employed in the 
past.  The evidence reveals that he retired after a full 
career of employment of over 25 years.  A VA examination 
appears warranted to ascertain if the service-connected 
disabilities alone render the Veteran unemployable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, updated VA medical records dating from October 
4, 2008, should be associated with the claims folder on 
remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of 
the case for the issue of entitlement 
to an initial compensable disability 
rating for bilateral hearing loss.  The 
appellant must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2008).  If a timely 
substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.

2.  Associate with the claims folder any 
VA medical treatment records pertaining to 
the Veteran that are dated from October 4, 
2008.  If no additional records are 
located, the folder should be documented 
accordingly.  

3.  The veteran should be accorded the 
appropriate examination(s) to assess the 
Veteran's ability/inability to work based 
on his service-connected disabilities.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
elicit an employment history from the 
Veteran.  

The examiner is requested to indicate 
if the service-connected disabilities 
(multiple SFWs to the low back, left 
thigh, and right hand; scars; tinnitus; 
hearing loss; otitis media, and PTSD) 
render the Veteran unemployable.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.  

4.  Following the above, readjudicate 
the veteran's claim for TDIU.  If a 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond. Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


